Exhibit 99.1 JOINT FILING AGREEMENT Each of the undersigned, pursuant to Rule 13d-1(k)(l) under the Act, hereby agrees and acknowledges that only one statement containing the information required by Schedule 13D need be filed with respect to the ownership by each of the undersigned of the shares of Common Stock and the information required by this Schedule 13D, to which this Agreement is attached as an exhibit, is filed on behalf of each of them. The undersigned further agree that any further amendments or supplements thereto shall also be filed on behalf of each of them. 03//2015 Date Index Venture Associates III Limited By: /s/ Sinead Meehan Name: Sinead Meehan Title: Director Index Ventures III (Jersey) L.P. By: Index Venture Associates III Limited, its General Partner By: /s/ Sinead Meehan Name: Sinead Meehan Title: Director Index Ventures III (Delaware) L.P. By: Index Venture Associates III Limited, its General Partner By: /s/ Sinead Meehan Name: Sinead Meehan Title: Director Index Ventures III Parallel Entrepreneur Fund (Jersey) L.P. By: Index Venture Associates III Limited, its General Partner By: /s/ Sinead Meehan Name: Sinead Meehan Title: Director Index Venture Associates IV Limited By: /s/ Sinead Meehan Name: Sinead Meehan Title: Director Index Ventures IV (Jersey) L.P. By: Index Venture Associates IV Limited, its General Partner By: /s/ Sinead Meehan Name: Sinead Meehan Title: Director Index Ventures IV Parallel Entrepreneur Fund (Jersey) L.P. By: Index Venture Associates IV Limited, its General Partner By: /s/ Sinead Meehan Name: Sinead Meehan Title: Director Index Venture Associates V Limited By: /s/ Sinead Meehan Name: Sinead Meehan Title: Director Index Ventures V (Jersey) L.P. By: Index Venture Associates V Limited, its General Partner By: /s/ Sinead Meehan Name: Sinead Meehan Title: Director Index Ventures V Parallel Entrepreneur Fund (Jersey) L.P. By: Index Venture Associates V Limited, its General Partner By: /s/ Sinead Meehan Name: Sinead Meehan Title: Director Yucca (Jersey) SLP By: Elian Employee Benefit Services Limited as Authorized Signatory of Yucca, Jersey Branch in its capacity as Administrator of the Index Co-Investment Scheme By: /s/ Alex Di Santo Name: Alex Di Santo By: /s/ Edward Thorogood Name: Edward Thorogood Title: Authorized Signatories
